UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-102441 BRINX RESOURCES LTD. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0388682 (IRS Employer Identification No.) 820 Piedra Vista Road NE, Albuquerque, NM 87123 (Address of principal executive offices)(Zip Code) (505) 250-9992 (Issuer’s telephone number) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 24,529,832 shares of Common Stock, $.001 par value, as of August 31, 2007 Transitional Small Business Disclosure Format (check one):YesNo X BRINX RESOURCES LTD. INDEX Page PART I.UNAUDITED FINANCIAL INFORMATION Item 1.Condensed Interim Financial Statements Condensed Balance Sheets July 31, 2007 (unaudited) and October 31, 2006 3 Condensed Statements of Operations (unaudited) Three and Nine Months Ended July 31, 2007 and 2006 4 Condensed Statements of Cash Flows (unaudited) Nine Months Ended July 31, 2007 and 2006 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2.Management’s Discussion and Analysis or Plan of Operation 12 Item 3.Controls and Procedures 17 PART II.OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 18 Item 6.Exhibit Index 18 Signatures 20 2 BRINX RESOURCES LTD. CONDENSED BALANCE SHEETS JULY 31 OCTOBER 31 2007 2006 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ 17,721 $ 436,547 Accounts receivable 277,337 173,003 Total current assets 295,058 609,550 Undeveloped mineral interests, at cost 811 811 Oil and gas interests, full cost method of accounting, net of accumulated depletion 2,262,344 1,808,850 Total assets $ 2,558,213 $ 2,419,211 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 150,672 $ 95,716 Loans and interest payable to related parties 36,030 - Total current liabilities 186,702 95,716 Loans and interest payable to related parties - 43,655 Asset retirement obligations 37,547 28,847 Total liabilities 224,249 168,218 Commitments and contingencies Stockholders' equity Preferred stock - $0.01 par value; authorized - 1,000,000 shares Issued - none - - Common stock - $0.001 par value; authorized - 100,000,000 shares Issued and outstanding - 24,529,832 shares 24,530 24,530 Capital in excess of par value 2,775,778 2,775,778 Accumulated (deficit) (466,344 ) (549,315 ) Total stockholders' equity 2,333,964 2,250,993 Total liabilities and stockholders' equity $ 2,558,213 $ 2,419,211 The accompanying notes are an integral part of these condensed financial statements. 3 BRINX RESOURCES LTD. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) FOR THE THREE MONTH PERIOD ENDED FOR THE NINE MONTH PERIOD ENDED JULY 31 JULY 31 2007 2006 2007 2006 REVENUES $ 552,042 $ 205,718 $ 1,082,231 $ 249,988 DIRECT COSTS Production costs 43,425 41,202 107,451 51,302 Depletion and accretion 359,949 89,459 624,099 109,677 General and administrative 90,449 65,206 266,139 168,716 (493,823 ) (195,867 ) (997,689 ) (329,695 ) OPERATING INCOME (LOSS) 58,219 9,851 84,542 (79,707 ) OTHER INCOME AND EXPENSE Interest expense - related (507 ) (690 ) (1,571 ) (1,965 ) NET INCOME (LOSS) FOR THE PERIOD $ 57,712 $ 9,161 $ 82,971 $ (81,672 ) Net Income (Loss) Per Common Share - Basic $ 0.002 $ - $ 0.003 $ (0.003 ) - Diluted $ 0.002 $ - $ 0.003 $ (0.003 ) Weighted average number of common shares outstanding - Basic 24,529,832 24,147,396 24,529,832 23,786,985 - Diluted 24,529,832 24,147,396 24,529,832 23,786,985 The accompanying notes are an integral part of these condensed financial statements. 4 BRINX RESOURCES LTD. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) FOR THE NINE MONTH PERIOD ENDED JULY 31, 2007 2006 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net income (loss) $ 82,971 $ (81,672 ) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depletion and accretion 624,099 109,677 Interest accrued to note 1,571 1,965 Changes in working capital: Decrease (increase) in accounts receivable (104,334 ) (166,851 ) Increase (decrease) in accounts payable and accrued liabilities 54,956 (484,234 ) Increase (decrease) in due to related party 805 (65 ) Net cash provided (used) by operating activities 660,068 (621,180 ) CASH FLOWS FROM (USED BY) INVESTING ACTIVITIES Expenditures on oil and gas interests (1,068,894 ) (1,419,302 ) Proceeds from sale of oil and gas interests - 300,000 Net cash (used) by investing activities (1,068,894 ) (1,119,302 ) CASH FLOWS FROM FINANCING ACTIVITIES Sale of common stock - 1,749,600 Share issue costs paid - (453 ) Repayment of loan to related party (10,000 ) - Net cash provided (used) by financing activities (10,000 ) 1,749,147 Net increase (decrease) in cash (418,826 ) 8,665 Cash and cash equivalents, beginning of periods 436,547 582,986 Cash and cash equivalents, end of periods $ 17,721 $ 591,651 The accompanying notes are an integral part of these condensed financial statements. 5 BRINX RESOURCES LTD. NOTES TO CONDENSED FINANCIAL STATEMENTS Period ended July 31, 2007 (Unaudited) 1.
